      Case 1:14-cv-07694-LJL-JLC Document 183 Filed 07/26/19 Page 1 of 3




BY ECF
Hon. John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
                                                                       July 26, 2019

       Re: King v. Wang et. al. No. 14-cv-07694 (JFK-JLC)

       Dear Judge Keenan,

        We write on behalf of Yien-Koo King (“Yien-Koo” or Plaintiff”) concerning
Defendants Andrew and Shou-Kung Wang’s (together “Defendants”) letter of July 24th
in which they, inter alia, seek to extend the deadline for Defendants to file a summary
judgment motion until December. The Plaintiff does not resist a limited extension of the
Defendants’ August 5, 2019 deadline to file a motion for summary judgment but proposes
that the Defendants either be allotted an additional 30 days from the July 31st close of fact
discovery or 30 days from the date of the parties’ anticipated mediation. It is the
Plaintiff’s position that the Defendants have failed to articulate a basis or need to delay
the stipulated-to summary judgment deadline until after expert discovery is completed.
       In the parties’ conference before Your Honor in April 2019, the Defendants
described their anticipated summary judgment motion as turning on statute of
limitations grounds and called it “a layup”; they sought to make it as quickly as possible,
even before the close of fact discovery. Following additional discussion, the parties
stipulated, and the Court ordered, that the motion would be made by August 5, 2019.
       After having contended with five years of litigation in this action, much of it spent
defending against multiple motions to dismiss and advancing an appeal, the Plaintiff is
eager to have her day in Court. The Defendants have sought multiple discovery
extensions which should factor into how far the case should be prolonged. Originally,
discovery was to end in January 2019. The Defendants then obtained three extensions,
pushing fact discovery through July 2019. Meanwhile, it is not just the Plaintiff who is
aged, but certain of the Plaintiff’s witnesses are at points in their lives where their
memories are dimming and their very availability for giving testimony at trial is more
tenuous each passing month. On the other hand, nothing has changed since the August
      Case 1:14-cv-07694-LJL-JLC Document 183 Filed 07/26/19 Page 2 of 3

Hon. John F. Keenan        King v. Wang et. al. No. 14-cv-07694               7/25/19
____________________________________________________________________________________

5, 2019 deadline was stipulated to other than the further efforts by the Defendants to
cover their tracks by disposing of the subject artworks.
       Based upon the evidence gathered to date, time is of the essence. During his June
2019 deposition, Andrew Wang (“AW”) admitted for the first time that all of the 98
classical Chinese paintings which the Amended Complaint alleges were self-dealt by him
and his father were, in fact, paid for by AW’s own overseas corporations. The Public
Administrator’s former counsel, Peter Schram, testified that he had no knowledge that
the multi-million-dollar payments the Estate was receiving on the six sales were actually
coming directly from the preliminary executor’s Hong Kong and BVI companies. AW
further admitted all 98 paintings were then shipped to his personal accountant’s office in
Hong Kong—another fact never disclosed to the Public Administrator, his co-fiduciary,
or her counsel at the time of the sales.
       Since then, AW and Shou-Kung Wang have demonstrated a continued pattern of
corporate asset shuffling to hide assets by means of an irrevocable trust (for which the
Defendants failed to produce an asset schedule) and at least five entities formed in the
British Virgin Islands and Hong Kong. When asked why he needed to incorporate so
many entities and dissolve them one after another, AW stated “I don’t know the precise
reasons, but sometimes for a certain purpose, for certain transactions of paintings, that
you need to incorporate a new company for accounting purposes.” AW has not produced
any corporate records for Le Style Limited, an entity which he admittedly used to pay the
Estate for its Chinese paintings while he was fiduciary, nor have the Defendants
produced any auction sales records for their admitted auction activities in China.
        In fact, the evidence and testimony suggest that the Defendants organize overseas
transactions to hide their assets. For instance, AW and Shou-Kung Wang have purchased
a 5.9 Million home on Long Island with a $500,000.00 down payment that came directly
from an overseas corporation called “Le Tao Limited” which is personally owned by AW.
The remainder of the $5.9 million purchase price was paid to Shou-Kung Wang’s
irrevocable trust from an unidentified person from China. Since then, AW claims to have
dissolved Le Style, Le Tao, and other BVI entities which he said existed to conduct
“business transactions” as well as facilitate “art consultation” overseas. No corporate
books or records for these entities have been produced. The Plaintiff’s justified concern
over the secretion of assets and use of shell companies to avoid judgment grows as this
case is further delayed.
        Pushing the stipulated deadline back from August 5th to December 2019 not only
creates an increased risk of pre-judgment asset secretion in the interim and witness
unavailability, but is also contrary to the parties’ prior, so-ordered agreement. For the
foregoing reasons—and given that the Defendants have not explained why their
summary judgment motion would be affected by expert opinions as to damages—the
Plaintiff respectfully submits the time for the Defendants to file the motion should be
extended no further than October 5, 2019. We thank Your Honor for the Court’s attention
to this matter.
      Case 1:14-cv-07694-LJL-JLC Document 183 Filed 07/26/19 Page 3 of 3

Hon. John F. Keenan       King v. Wang et. al. No. 14-cv-07694            7/25/19
____________________________________________________________________________________



                                        Respectfully submitted:
                                        Sam P. Israel, P. C.

                                        By:   /s/Sam P. Israel
                                        Sam Israel (SPI 0270)
cc.   All counsel of record [via ECF]
